DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Botos on 5/4/2021.
The application has been amended as follows: 
Claim 30 line 4 after “contacts” replace “a surface” with –the semi-solid surface—
Claim 30 line 7 after “with the” insert -- semi-solid—
Claim 30 line 8 after “portion of” insert –the biological—
Claim 30 line 9 after “with the” insert –semi-solid—
Claim 30 line 12 replace “a least” with –at least—
Claim 30 line 12 after “portion of the” insert –biological—
Claim 30 line 13 after “portion of the“ insert –biological—
Claim 30 line 14 after “a portion of the” insert –biological—
Claim 31 line 1 after “wherein the” insert –semi-solid—
Claim 33 line 2 after “and the” insert –biological—
Claim 34 line 2 before “sample is” insert –portion of the biological—

Allowable Subject Matter
Claims 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a method for collecting biological sample by lowering the pipette tip until it contacts a semi-solid surface on which a colony of interest is disposed such that the pipette tip is in contact with the colony of interest, advancing the pipette tip further until the pipette tip is in contact with the semi-solid surface supporting the colony of interest thereby forming a seal with the semi-solid surface. The closest prior art of record, Magnuson et al (2003/0179916) teach a pipette tip forms a seal with the colony, but not a seal with the semi-solid surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798